Citation Nr: 0528852	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for lymphoma, to 
include as due to herbicide exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a leg disorder, 
manifested by pain, numbness, and tingling, to include as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

To the extent that the veteran is attempting to reopen a 
claim for service connection for lipomas (previously denied 
as skin cysts, this issue has not been addressed, and is 
therefore referred to the RO for the appropriate disposition.  

The issue of entitlement to service connection for lymphoma, 
due to herbicide exposure, is addressed in the Remand portion 
of the decision below, and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in February 1994 denied service 
connection for bilateral hearing loss.  The veteran perfected 
his appeal, but it was withdrawn in August 1994, and that 
decision is final.

2.  The additional evidence since the 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.

3.  A rating decision dated in April 1994 denied service 
connection for lesion on lung, due to exposure to Agent 
Orange.  The veteran perfected his appeal, but it was 
withdrawn in August 1994, and that decision is final.


4.  The additional evidence since the 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a lung 
disorder, to include as secondary to herbicide exposure.

5.  The medical evidence of record does not show a current 
leg disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a lung disorder, to include as 
secondary to herbicide exposure, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).

3.  A leg disorder, manifested by pain, numbness, and 
tingling was not incurred in active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. § 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

I.  New and Material

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2005).  The veteran's 
request to reopen his claims of entitlement to service 
connection for right ear hearing loss and left ear hearing 
loss was filed in March 2002.  Therefore, the current, 
amended regulation applies.

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  Hearing Loss

In the case of sensorineural hearing loss, service connection 
may also be granted if such disease is manifested in service, 
or manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The RO denied service connection for bilateral hearing loss 
in February 1994, and notified the veteran of the decision 
that same month.  The veteran timely perfected his appeal, 
but then withdrew it in August 1984.  Accordingly, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  
The matter under consideration with regard to this issue at 
that time was whether the veteran had hearing loss in service 
or within one year of separation from service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented or secured since the February 1994 RO decision on 
the merits which is relevant to, and probative of, this 
matter.  

The evidence of record at the time of the February 1994 
rating decision that was relevant to the veteran's claim for 
service connection included his service medical records, and 
private medical treatment records.  No additional evidence 
relevant to the veteran's claim for service connection for 
bilateral hearing loss has been submitted for the record 
since the February 1994 rating decision.

When the RO denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss, in February 
1994, there was no evidence that the veteran experienced 
hearing loss during service, or within one year of separation 
from service.  No medical evidence has been submitted since 
the last final rating decision in February 1994 with regards 
to this issue.  Although the veteran contends that hearing 
loss is related to his military service, these contentions 
are duplicative of statements considered in 1994.  Therefore, 
as no new and material evidence has been submitted, the issue 
of entitlement to service connection for bilateral hearing 
loss is not reopened.

B.  Lung Disorder

The RO denied service connection for lesion on lung, to 
include as due to Agent Orange exposure, in April 1994, and 
notified the veteran of the decision that same month.  The 
veteran timely perfected his appeal, but then withdrew it in 
August 1994.  Accordingly, the April 1994 RO decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter 
under consideration with regard to this issue at that time 
was whether the veteran had a current lung disorder, and 
whether any diagnosed lung disorder could be presumptively 
related to exposure to Agent Orange in service.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented or secured since the April 1994 RO decision on the 
merits which is relevant to, and probative of, this matter.  

The evidence of record at the time of the April 1994 rating 
decision that was relevant to the veteran's claim for service 
connection for a lung disorder included his service medical 
records, and private medical treatment records.  The 
additional evidence relevant to the veteran's claim for 
service connection for a lung disorder that has been added to 
the record since the April 1994 rating decision includes a 
June 2002 private treatment record.

When the RO denied the veteran's claim for entitlement to 
service connection for lesion on lung, as secondary to Agent 
Orange exposure, in April 1994, there was no evidence that 
the veteran had a current lung disorder that was related to 
service, or to include as due to exposure to Agent Orange.  
The evidence submitted since the last final rating decision 
in April 1994 shows that the veteran has had several lipomas 
removed from the skin on his chest.  However, the record 
makes no mention of a diagnosis of a lung disorder.  
Therefore, this evidence is not new and material as it does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  As such, the issue of entitlement to 
service connection for a lung disorder, to include as due to 
herbicide exposure, is not reopened.

II.  Service Connection

In addition to those duties set forth in the VCAA that 
require VA to provide a claim form and to notify, as stated 
above, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  No VA treatment 
records were identified by the veteran.  The veteran has 
provided authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection may be warranted for certain conditions.  
Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of Section 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  VA regulations define 
that "service in the Republic of Vietnam includes service in 
the waters offshore, and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (2004).

In this case, the determinative issues presented by the claim 
are whether the veteran had a leg injury or disorder during 
service; whether he has a current leg disorder; and, if so, 
whether any current leg disorder is etiologically related, 
directly or presumptively, to service.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  Review of his service medical 
records shows that on the preinduction examination, the 
veteran reported that prior to entry to service, he injured 
his leg when he was hit by a car at age 6.  He reported to 
the service entrance examiner that his right leg occasionally 
became stiff.  On the self-questionnaires both at service 
entrance and at service discharge, the veteran noted a 
history of leg cramps.  On the service discharge examination 
clinical report, there is a notation of "old leg injury."  
However, the remainder of the service medical records do not 
show any treatment for any other leg injury or disorder 
during the course of the veteran's time in active service.  

Subsequent to service, an August 1983 private medical record 
shows that the veteran experienced an episode of chest pain, 
after which he noted that his hands and feet were tingling.  
The veteran also reported that his hands and feet became numb 
when he went swimming.  Physical examination found normal 
distal reflexes and normal distal pulses in the extremities, 
with no peripheral edema.  The assessment was "chest 
tightness associated with feet and hand tingling to suggest 
possible ventilation."

The weight of the medical evidence of record does not show 
that the veteran currently has a leg disorder that is related 
to service.  Although the veteran reported a right leg injury 
at age 6, prior to entry into service, and a history of leg 
cramps, prior to entry into service, the clinical 
examinations at both service entrance and service discharge 
show all normal findings for the lower extremities.  There is 
no evidence of a leg injury or treatment for a leg disorder 
in service, and the sole objective evidence of leg numbness 
and tingling was a subjective report made to a private 
physician over 20 years ago.  There is also no current 
diagnosis of a leg disorder.  See Brammer, 3 Vet. App. at 
225.  As such, service connection for a leg disorder 
manifested by pain, tingling, and numbness, to include as due 
to herbicide exposure, is not warranted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for bilateral 
hearing loss is denied.


New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a lung 
disorder due to herbicide exposure is denied.

Service connection for a leg disorder is denied.


REMAND

In March 2002, the RO received the veteran's request to 
reopen his claim for service connection for lymphomas, to 
include as due to herbicide exposure.  This request was the 
first mention of the veteran's claim for service connection 
for lymphoma, as the previous claims concerning herbicide 
exposure did not allege this disorder, nor has this disorder 
been previously considered by VA.  However, the RO developed 
the veteran's claim as whether "[n]ew and material evidence 
to reopen the claim for service connection for lymphomas, due 
to Agent Orange (previously claimed as skin cysts)."  The 
two conditions are distinctly different, and it cannot be 
assumed that the veteran's March 2002 claim for service 
connection for lymphomas is the same as his December 1993 
claim for other herbicide exposure related conditions, 
including for skin cysts.  As the claim for service 
connection for lymphoma has not been properly developed or 
adjudicated, such action must be completed.

Accordingly, the issue of entitlement to service connection 
for lymphoma, to include as due to herbicide exposure, is 
remanded for the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify 
or submit any pertinent evidence in 
support of his claim.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all records that 
have not previously been obtained from 
identified treatment sources.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

2.  When the above development has been 
completed, and any additional actions 
taken in compliance with the VCAA have 
been accomplished, the claim must be 
adjudicated on the merits.  Thereafter, 
if the issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


